      Case 1:20-cr-00309-AJN Document 2 Filed 06/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF KEW YORK
                                               X

UNITED STATES OF pJ~ERICA                               INFORtvIAr"fION

      -   '.J.                                          20 Cr.

CORTEZ FO\tJLKES 1

                      Defer:dant.


                                                                          309
                                       COUNT ONE
                                    (Fa1se Di.stress)

                 The United States Attorney charges:

                 ~.   From at least on or about March 16, 2019 through

on or about February 25, 2020,            in the Southern District of New

York and elsewhere, CO~TEZ FOWLKES,             knowingly and willfully

comim-1nic2. ted false distress mess;.1ges to the Jrn '.::ed Sta-r:.es Coast

Guard ("USCG") and caused the USCG to att.s::::rr:pt to save lives and

property when no help was needed,             to wit,     FOWLKES called the New

Ycrk City Police Department's 9-1-1 line with the intent to

convey false distress messages that an individual was in the

water of the Hudson and Harlem Rivers.

                 (Title 14, U~ited States Code, Section 88(c) .)




                                               GEOL REY•;s. BERMAN
                                               United States Attorney
Case 1:20-cr-00309-AJN Document 2 Filed 06/11/20 Page 2 of 2




           Form No. USA-33s-274      (Ed. 9-25-58)




               'UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 iJNITED STATES OF AMERICA

                              v.

                      CORTEZ FO'v.11.KES,

                                            Defendant.


                        INFORMATION

                           20 Cr.

                   (14 U.S.C . § 88 (c).)

                   GEOFFREY S. BERMAN
                  ULited Sta~es Attorney
